Exhibit March 25, 2008 FIVE STAR GROUP, INC. 10 East 40th Street Suite New York, New York 10116 Attention:Ira Sobotko Re: $35,000,000 Revolving Loan from Bank of America, N.A. to Five Star Group, Inc. EIGHTH MODIFICATION AGREEMENT: waiver of Borrower’s compliance with Capital Expenditures covenant of Section 6.16 (a) of the Loan Agreement for the fiscal year ended December 31, 2007 amendment of the formula which determines Borrower’s compliance with the Fixed Charge Coverage covenant set forth in Section 5.21 of the Loan Agreement Dear Mr.
